5. Liability of carriers of passengers by boat in the event of accidents (vote)
- Costa report
- Before the vote
rapporteur. - (IT) Mr President, ladies and gentlemen, I am just taking the floor to say, for the sake of clarity, that as rapporteur I call on everyone, in all roll-call votes, to vote against anything not tabled by the committee.
I do so to prevent the European Union from having to intervene the next time there is an accident on any major European river, because that might happen if we do not extend consumer protection to this sector as well.
(DE) Mr President, that was a very brief description of the problem. Both my own group and the other take the view that specific rules would offer better protection for passengers on inland vessels, since the present regulations, on which we are to vote, apply to sea-going traffic, and so I would just like to point out that we are doing no less for the passengers' safety if we table our amendments, and then - it is to be hoped - get a majority to vote for them.